 Case 3:20-cv-01672-DMS-BLM Document 13 Filed 12/28/20 PageID.79 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT
9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11   NICOLE KRAUSE-PETTAI, SCOTT                         Case No. 3:20-cv-01672-DMS-BLM
     GRIMM, STEVE TABU LANIER,
12   CHRISTY STEVENS, individually and                   Judge: Hon. Dana M. Sabraw
     on behalf of all others similarly situated,         Ctrm: 13A
13                                                       Action Filed: August 26, 2020
                      Plaintiffs,
14
             v.                             ORDER TO SET BRIEFING
15                                          SCHEDULE ON UNILEVER’S
     UNILEVER UNITED STATES, INC., a MOTION TO DISMISS
16   corporation; and DOES 1-10, inclusive,
17
                      Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                                                 [PROPOSED] ORDER
                                                                   CASE NO.: 3:20-CV-01672-DMS-BLM
     1" = "1" "4820-9221-0133 V1" "" 4820-9221-0133 V1
 Case 3:20-cv-01672-DMS-BLM Document 13 Filed 12/28/20 PageID.80 Page 2 of 2




1                                              [PROPOSED] ORDER
2            Upon consideration of the Parties’ Stipulation, it is hereby GRANTED:
3            1.       Defendant shall file its motion to dismiss to Plaintiffs’ Amended
4                     Complaint by January 15, 2021.
5            2.       Plaintiffs shall file their opposition to Plaintiff’s motion to dismiss by
6                     February 12, 2021.
7            3.       Defendant shall file its reply by March 5, 2021.
8            IT IS SO ORDERED.
9
     Dated: December 28, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                       2
                                                                                [PROPOSED] ORDER
                                                                 CASE NO. . 3:20-CV-01672-DMS-BLM
     1" = "1" "4820-9221-0133 V1" "" 4820-9221-0133 V1
